DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 4, 2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 14, 2021 has been considered by the Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 7, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jianhua (CN 201273102).
Jianhua discloses and shows in Fig. 1 a hinge for a household appliance comprising a hinge housing (2), a pivot arm (5) pivotably retained at the hinge housing, and a drive device (1), the drive device comprising an electric motor, by means of which the pivot arm is pivotable relative to the hinge housing, 
wherein the hinge comprises: 

a threaded spindle (3) at least partially received in the hinge housing, which is drivable by means of the electric motor and thereby is rotatable relative to the hinge housing around a rotational axis (not labeled); and 
at least one screw element (4) screwed to the threaded spindle, the screw element secured against rotation around the rotational axis relative to the hinge housing such that a translational movement of the screw element relative to the hinge housing can be effected by relative rotation occurring around the rotational axis between the threaded spindle and the screw element, whereby the pivot arm is pivotable relative to the hinge housing by means of the screw element. 
Regarding claim 2, the threaded spindle (3) is at least predominantly received in the hinge housing (2) along the rotational axis.
Regarding claim 3, the drive housing and/or the electric motor (1) are at least partially covered by the hinge housing along the rotational axis towards the pivot arm.
Regarding claim 4, the electric motor at least predominantly received in the drive housing along the rotational axis.
Regarding claim 6, the threaded spindle is rotationally, fixedly connected to the electric motor via a plug connection.
Regarding claim 7, the drive housing is reversibly, detachably connected to the hinge housing.
Regarding claim 11, Jianhua discloses and shows a hinge for a household appliance having a modular construction, the hinge comprising: 
a first module part (Fig. 1, item 1) comprising a drive housing receiving a motor; 
a second module part detachably connectable to first module part, the second module part comprising a hinge housing (2), the hinge housing receiving a threaded spindle (3) and at least one screw element (4) coupled to the threaded spindle, the threaded spindle rotatable around a rotational axis relative to the hinge housing, the screw element translatable relative to the hinge housing but secured against rotation around a rotational axis relative to the hinge housing such that rotation of the threaded spindle causes translation of the screw element (para. [0034]); 
the hinge housing and the drive housing adjoining in a reversibly detachable manner in a longitudinal extension direction along the rotational axis; and 
a pivot arm (5) pivotably retained at a first end of the hinge housing and operationally coupled to the screw element; 
wherein the threaded spindle is detachably coupled to the motor when the hinge housing is adjoined to the drive housing such that the motor is capable of rotating the threaded spindle around the rotational axis relative to the screw element, thus causing translation of the screw element, whereby the pivot arm is pivotable relative to the hinge housing by means of the screw element.
claim 13, the threaded spindle is coaxial with a rotor of the motor.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jianhua, as applied to claim 1, in view of Moll (US 6,223,469).
Jianhua does not explicitly describe a transmission, the transmission having a ratio different from 1.  Regarding claim 9, Moll shows the drive device that includes a transmission (9) having a transmission ratio different from 1 and at least partially received in the drive housing, via which the threaded spindle is drivable by the electric motor (col. 5:62-66, casing for items 9 and 10 represents the drive housing).  One of ordinary skill, knowledge and sense 
Regarding claim 10, Moll also shows the transmission (9) at least predominantly, in particular completely, received in the drive housing along the rotational axis (casing for items 9 and 10 represents the drive housing).
Allowable Subject Matter
Claims 5, 8, 12 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following claims drafted by the Examiner and considered to distinguish patentably over the art of record in this application, are presented to applicant for consideration: 
Claim 1. A hinge for a household appliance, the hinge comprising: 
[[a]]an enclosed hinge housing[[,]]; 
a pivot arm pivotably retained at a first longitudinal end of the hinge housing[[, and]]; 
a drive housing arranged separately and removably attached to a second longitudinal end of the hinge housing, the drive housing receiving a drive device;
a threaded spindle at least partially received in the hinge housing, which is drivable by means of the drive device and thereby is rotatable relative to the hinge housing around a rotational axis;
[[a]]the drive  the drive device also comprising a transmission via which the threaded spindle is driven by the electric motor; and


[[- ]]
[[- ]]at least one screw element screwed to the threaded spindle, the screw element secured against rotation around a rotational axis relative to the hinge housing, such that a translational movement of the screw element relative to the hinge housing [[can be]]is effected by relative rotation occurring around the rotational axis between the threaded spindle and the screw element, whereby the pivot arm [[is pivotable]] pivots about an axis perpendicular to the rotational axis relative to the hinge housing and drive housing by means of the screw element.
Claim 7.  Cancelled 
Claim 9.  The hinge according to claim 1, wherein the has a transmission ratio different from 1
Claim 11.  A hinge for a household appliance having a modular construction, the hinge comprising: 
a first module part comprising a drive housing receiving a motor and a transmission; 
a second module part 
the hinge housing and the drive housing adjoining in a reversibly detachable manner in a longitudinal extension direction along the rotational axis; and 
a pivot arm pivotably retained at a first end of the hinge housing and coupled to the screw element; 
wherein the threaded spindle is detachably coupled to the motor when the hinge housing is adjoined to the drive housing such that the motor is capable of rotating the threaded spindle around the rotational axis relative to the screw element, thus causing translation of the screw element, whereby the pivot arm is pivotable about an axis perpendicular to the rotational axis relative to the hinge housing by means of the screw element.
Response to Arguments
Applicant’s arguments with respect to the rejected claims have been considered but are moot in view of new grounds. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

	/BOBBY RUSHING, JR/            Primary Examiner, Art Unit 3658